Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 1 of 8 PageID #: 156




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 2 of 8 PageID #: 157




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 3 of 8 PageID #: 158




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 4 of 8 PageID #: 159




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 5 of 8 PageID #: 160




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 6 of 8 PageID #: 161




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 7 of 8 PageID #: 162




                                                                 Exhibit Q
Case 1:20-cv-02816-JMS-MJD Document 1-19 Filed 10/30/20 Page 8 of 8 PageID #: 163




                                                                 Exhibit Q
